       Case 1:19-cv-03188-AT-KHP Document 49 Filed 02/02/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                  2/2/2021
 Carlos Ruiz,
                                                                       ORDER
                             Petitioner,
                                                               19-CV-03188 (AT) (KHP)
                    -against-

 Cyrus Vance,

                             Respondent.


KATHARINE H. PARKER, United States Magistrate Judge.

       This matter was stayed on April 1, 2020, at Petitioner Carlos Ruiz’s request, in order to

allow Petitioner to exhaust his state remedies in light of the COVID-19 pandemic. Petitioner was

ordered to provide the Court with regular updates regarding the status of his state claims but

failed to do so. As such, the Court orders Petitioner to provide the Court with a status letter as

to his efforts to pursue his ineffective assistance of counsel claim in state court by Friday, March

5, 2021. Petitioner is further ordered to provide the Court with status letters regarding his efforts

in state court every six-months thereafter, with the next status letter to be filed no later than

September 5, 2021

       As previously stated in the Court’s April 1, 2020 Order (see ECF No. 48), Petitioner must

advise the Court, as soon as possible and in writing, of the date on which any decisions are

reached in the state court proceedings. Within 30 days of the date on which the final state

court capable of reviewing Petitioner’s applications has reached a decision, Petitioner must no-

tify the Court in writing of the decision(s), upon which the stay will be lifted. The Court cautions
        Case 1:19-cv-03188-AT-KHP Document 49 Filed 02/02/21 Page 2 of 2




Petitioner that continued failure to comply with the terms of this Order may result in the

Court’s lifting of the stay.

        SO ORDERED.

Dated: New York, New York
     February 2, 2021
                                                    ________________________________
                                                    KATHARINE H. PARKER
                                                    United States Magistrate Judge




                                                2
